NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                      Fed. R. App. P. 32.1



              United States Court of Appeals
                                      For the Seventh Circuit
                                      Chicago, Illinois 60604

                                      Submitted July 26, 2012
                                      Decided August 1, 2012

                                              Before

                               RICHARD A. POSNER, Circuit Judge

                               DANIEL A. MANION, Circuit Judge

                               JOHN DANIEL TINDER, Circuit Judge
          
No. 11‐2722

UNITED STATES OF AMERICA,                           Appeal from the United States District
     Plaintiff‐Appellee,                            Court for the Northern District of Illinois,
                                                    Eastern Division.
       v.
                                                    No. 09 CR 00157
LAWRENCE MANYFIELD, SR.,
    Defendant‐Appellant.                            Elaine E. Bucklo,
                                                    Judge.

                                            O R D E R

        Lawrence Manyfield used Limewire, an online file‐sharing program, to possess or
distribute nearly 20 gigabytes of child pornography. Manyfield’s stash included a video of
an adult man having anal sex with a prepubescent girl who was tied up at the ankles and
wrist, and a video of an adult man having sex with a 3‐year‐old girl. The government
charged Manyfield with two counts of possessing child pornography, see 18 U.S.C.
§ 2252A(a)(5)(B), and one count of distributing it, see id. § 2252A(a)(2), but he pleaded guilty
to only one possession charge. The district court sentenced him to 120 months’
imprisonment, the top of his guidelines range as capped by the statutory maximum. 18
No. 11‐2722                                                                                Page 2

U.S.C. § 2252A(b)(2). He filed a notice of appeal, but his appointed lawyer believes the
appeal is frivolous and seeks to withdraw under Anders v. California, 386 U.S. 738, 744
(1967). Manyfield has not responded to counsel’s motion. See CIR. R. 51(b). We confine our
review to the potential issues counsel identified in his facially adequate brief. See United
States v. Schuh, 289 F.3d 968, 973–74 (7th Cir. 2002).

      Counsel advises that Manyfield does not wish to challenge his guilty plea on appeal,
and thus counsel appropriately omits discussion about the adequacy of the plea colloquy
and voluntariness of the plea. See United States v. Knox, 287 F.3d 667, 670–72 (7th Cir. 2002).

        Counsel first acknowledges that the district court used the wrong edition of the
Guidelines Manual in calculating Manyfield’s imprisonment range but properly concludes
that the error was harmless. Indeed, the court used the 2009 manual when it should have
used the 2010 manual, which was in effect when Manyfield was sentenced. See 18 U.S.C.
§ 3553(a)(4)(A)(ii); United States v. Demaree, 459 F.3d 791, 792 (7th Cir. 2006). But the error
was harmless because both versions of the guidelines produce an imprisonment range of 97
to 120 months (as capped by the statutory maximum) based on an offense level of 30 and a
criminal history category of I. See U.S.S.G. § 2G2.2. Therefore any challenge to the guidelines
calculations would be frivolous.

       Likewise counsel finally concludes, and we agree, that a challenge to the
reasonableness of the sentence would be frivolous. As counsel notes, we would presume
Manyfield’s within‐guidelines sentence to be reasonable, see Rita v. United States, 551 U.S.
338, 350–51 (2007); United States v. Pape, 601 F.3d 743, 746 (7th Cir. 2010), and counsel cannot
identify any reason to disturb that presumption. The district court adequately discussed the
relevant sentencing factors under 18 U.S.C. § 3553(a). The court discussed the nature of the
offense, noting that “I see a lot of crimes here . . . [and] this is about as bad as they get,” as
well as the characteristics of the defendant, acknowledging letters submitted by Manyfield’s
family describing him as a good husband and father. The court reasonably found that
regardless of Manyfield’s virtues as a husband and father, this consideration did not
outweigh his conduct in possessing and distributing a “huge, huge amount” of child
pornography.

       The motion to withdraw is GRANTED, and the appeal is DISMISSED.